DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of species I1 in the reply filed on 9/27/22 is acknowledged.  The traversal is on the ground(s) that that Species C1, drawn to Figs. 9-10 should be included.  This is found persuasive and therefore Figs. 9-10 and 16-19 will be examined together.
Applicant’s election without traverse of Species A2 and A3 in the reply filed on 9/27/22 is acknowledged.
Claim(s) 47 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/27/22.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a triggering mechanism advanceable through each opening to actuate the corresponding sampling and analysis site to drive the skin-penetration member into skin,” in claim 41, which corresponds to “a motor, solenoid, or servo device, and a driven linear actuator arm” (see para [0068] of Applicant’s specification as originally filed).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 60-61 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 60, the claim term “wherein releasing…” is ambiguous.  Claim 57, from which claim 60 depends, does previously recite releasing a corresponding sampling and analysis site.  Therefore it is unclear what this wherein clause is trying to further limit.  The claim is examined as meaning “further comprising releasing the corresponding sampling and analysis site by applying a force to the hub with the triggering mechanism.”
For claim 60, the claim term “the hub” (line 2) lacks antecedent basis.  The claim is examined as this being a newly introduced claim term.
Dependent claim 61 fails to cure the ambiguity of claim 60, thus claim(s) 60-61 is/are rejected under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 41 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by WO 2005/016125 to Freeman et al. (hereinafter “Freeman”).
For claim 41, Freeman discloses an arrangement (Abstract) comprising:
a cartridge (Examiners’ Note: made up of the elements it comprises later recited in the claim), wherein the cartridge comprises:
	a frame (12) comprising a plurality of openings (unlabeled, but as can be seen in Figs. 2-4); and
	a plurality of sampling and analysis sites (Examiner’s Note: made up of the elements is comprises later recited in the claim) contained within the cartridge (as can be seen in Figs. 1-5), each sampling and analysis site aligned with an opening of the plurality of openings in the frame and comprising a skin-penetration member (18), an actuator (34), and an analyte quantification member (page 3, lines 17-19); and
a triggering mechanism advanceable through each opening to actuate the corresponding sampling and analysis site to drive the skin-penetration member into skin (page 17, lines 6-12).
Claim(s) 41, 50-53, 55-58, and 62-63 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by U.S. Patent Application Publication No. 2004/0049219 to Briggs et al. (hereinafter “Briggs”).
For claim 41, Briggs discloses an arrangement (Abstract) comprising:
a cartridge (668) (Fig. 72) (para [0331]), wherein the cartridge comprises:
	a frame (685) (Fig. 73) (para [0337]) comprising a plurality of openings (683 and/or 690) (Fig. 73) (para [0337]-[0338]); and
	a plurality of sampling and analysis sites (678) (Fig. 72) (para [0334]) contained within the cartridge (as can be seen in Fig. 72), each sampling and analysis site aligned with an opening of the plurality of openings in the frame (as can be seen in Fig. 73) and comprising a skin-penetration member (686) (Fig. 73) (para [0337]), an actuator (689) (Fig. 73) (para [0338]), and an analyte quantification member (696) (Fig. 73) (para [0341]); and
a triggering mechanism (691) (Fig. 73) (para [0338] and [0340]) advanceable (Examiner’s Note: functional language, i.e., capable of) through each opening to actuate the corresponding sampling and analysis site to drive the skin-penetration member into skin (see Fig. 73) (also see Abstract which describes the functionality of the “lancet driver”).
For claim 50, Briggs further discloses wherein each of the plurality of openings is sealed (as can be seen in Fig. 73).
For claim 51, Briggs further discloses wherein the cartridge further comprises a seal (692 or 693) and wherein the seal comprises a solid flexible membrane, an aperture membrane in combination with a secondary seal, or a pierceable membrane (para [0340]).
For claim 52, Briggs further discloses wherein the seal is configured to (Examiner’s Note: functional language, i.e., capable of) maintain sealing after passage of the triggering mechanism therethrough (para [0344]).
For claim 53, Briggs further discloses wherein the cartridge is disposable (para [0331], [0335], and/or [0361]).
For claim 55, Briggs further discloses wherein each of the sampling and analysis sites are in a pre-cocked position prior to actuation (as can be seen in Fig. 73).
For claim 56, Briggs further discloses an integrated body fluid sampling and analysis device (para [0012] and [0140]) comprising the arrangement of claim 41 (see rejection of claim 41).
For claim 57, Briggs discloses a method of operating a body fluid sampling device (Abstract) comprising:
providing a body fluid sampling device (see Figs 72-73) comprising a cartridge (668) (Fig. 72) (para [0331]) and a triggering mechanism (691) (Fig. 73) (para [0338] and [0340]), wherein the cartridge comprises:
	a frame (685) (Fig. 73) (para [0337]) comprising a plurality of openings (683 and/or 690) (Fig. 73) (para [0337]-[0338]); and
	a plurality of sampling and analysis sites (678) (Fig. 72) (para [0334]) contained within the cartridge (as can be seen in Fig. 72), each sampling and analysis site aligned with an opening of the plurality of openings in the frame (as can be seen in Fig. 73) and comprising a skin-penetration member (686) (Fig. 73) (para [0337]), an actuator (689) (Fig. 73) (para [0338]), and an analyte quantification member (696) (Fig. 73) (para [0341]); and
advancing a portion of the triggering mechanism through one of the plurality of openings (para [0340]), wherein advancing a portion of the triggering mechanism through the opening actuates the corresponding sampling and analysis site (para [0341] and [0345]).
For claim 58, Briggs further discloses wherein actuating the corresponding sampling and analysis site comprises releasing the corresponding sampling and analysis site and allowing the corresponding actuator to move the corresponding skin-penetration member toward skin of a user (para [0345]).
For claim 62, Briggs further discloses wherein advancing a portion of the triggering mechanism through one of the plurality of openings further comprises advancing the portion of the triggering mechanism through each of the plurality of openings (para [0335], [0337], and [0360]).
For claim 63, Briggs further discloses wherein each of the plurality of sampling and analysis sites is in a pre-cocked position prior to actuation (as can be seen in Fig. 73).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 42-46 and 60-61 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2004/0049219 to Briggs et al. (hereinafter “Briggs”) in view of U.S. Patent No. 7,225,008 to Ward et al. (hereinafter “Ward”).
For claims 42-46, Briggs does not expressly disclose wherein each of the sampling and analysis sites further comprises a hub coupled to the skin-penetration member, wherein the actuator is coupled to the hub, wherein the triggering mechanism is advanceable through the corresponding opening to contact the hub to actuate the corresponding sampling and analysis site, wherein the hub comprises a locking feature, wherein the locking feature comprises one of a projection and a groove.
However, Ward teaches a sampling and analysis site (14) further comprises a hub (162) coupled to a skin penetration member (154), wherein an actuator (156) is coupled to the hub (as can be seen in Fig. 8), wherein the hub comprises a locking feature (164), wherein the locking feature comprises one of a projection and a groove (as can be seen in Fig. 8).
It would have been obvious to a skilled artisan to modify Briggs wherein each of the sampling and analysis sites further comprises a hub coupled to the skin-penetration member, wherein the actuator is coupled to the hub, wherein the triggering mechanism is advanceable through the corresponding opening to contact the hub to actuate the corresponding sampling and analysis site, wherein the hub comprises a locking feature, wherein the locking feature comprises one of a projection and a groove, in view of the teachings of Ward, for the obvious advantage of preventing inadvertent lancet sticks.
Additionally, such a modification would have resulted in wherein the triggering mechanism is advanceable through the corresponding opening to contact the hub to actuate the corresponding sampling and analysis site since Briggs’ triggering mechanism is adjacent the proximal end of Briggs’ skin-penetration member and Ward teaches that the hub is coupled to the proximal end of the skin-penetration member.  Therefore, a skilled artisan would place the proximally-attached hub of Ward on the proximal end of Briggs’ skin-penetration member resulting in Briggs’ triggering mechanism being capable of contacting the hub to actuate the corresponding sampling and analysis site.
For claims 60-61, Briggs does not expressly disclose wherein releasing the corresponding sampling and analysis site comprises applying a force to the hub with the triggering mechanism, wherein applying a force to the hub disengages a locking feature on the hub.
However, Ward teaches releasing a corresponding and analysis site by applying a force to a hub (162, 164) with a triggering mechanism (158), wherein applying a force to the hub disengages a locking feature on the hub (col. 4, lines 35-43).
It would have been obvious to a skilled artisan to modify Briggs wherein releasing the corresponding sampling and analysis site comprises applying a force to the hub with the triggering mechanism, wherein applying a force to the hub disengages a locking feature on the hub, in view of the teachings of Ward, for the obvious advantage of preventing inadvertent lancet sticks.
Claim(s) 48-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Briggs in view of U.S. Patent Application Publication No. 2005/0234494 to Conway et al. (hereinafter “Conway”) and U.S. Patent Application Publication No. 2003/0153900 to Aceti et al. (hereinafter “Aceti”).
For claims 48-49, Briggs does not expressly disclose wherein the actuator comprises a spring, wherein the spring is a torsional spring configured to move the skin-penetration member in an arcuate path.
However, Conway teaches wherein an actuator comprises a spring (para [0056]), wherein the spring is a torsional spring (para [0056]).
Additionally, Aceti teaches a spring (para [0080]) configured to move a skin-penetration member in an arcuate path (see Figs. 12, 14, and/or 15).
It would have been obvious to a skilled artisan to modify Briggs wherein the actuator comprises a spring, wherein the spring is a torsional spring configured to move the skin-penetration member in an arcuate path, in view of the teachings of Conway and Aceti, for the obvious advantage of penetrating one layer of tissue with minimum disruption while producing disruption at other depths (see para [0116] of Aceti).
Claim(s) 54 and 59 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Briggs in view of Aceti.
For claim 54, Briggs does not expressly disclose wherein the skin-penetration member comprises a lumen therethrough.
However, Aceti teaches wherein a skin-penetration member (514) comprises a lumen therethrough (unlabeled, but as can be seen in Figs. 18-19).
It would have been obvious to a skilled artisan to modify Briggs wherein the skin-penetration member comprises a lumen therethrough, in view of the teachings of Aceti, because such a modification would be the simple substitution replacing a solid core needle with a luminous needle and moving the analyte quantification member from the distal region of the needle to the proximal region of the needle that would lead to the same predictable result of being able to pierce tissue, and transport the blood from the tissue piercing analyte quantification member so that analysis may be performed.
For claim 59, Briggs does not expressly disclose wherein the actuator moves the corresponding skin-penetration member in an arcuate path toward the skin of the user.
However, Aceti teaches a spring (para [0080]) configured to move a skin-penetration member in an arcuate path toward the skin of the user (see Figs. 12, 14, and/or 15).
It would have been obvious to a skilled artisan to modify Briggs wherein the actuator moves the corresponding skin-penetration member in an arcuate path toward the skin of the user, in view of the teachings of Aceti, for the obvious advantage of penetrating one layer of tissue with minimum disruption while producing disruption at other depths (see para [0116] of Aceti).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818. The examiner can normally be reached M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791